          Case 7:21-cr-00401-KMK Document 8 Filed 07/23/21 Page 1 of 1
          Case 7:21-cr-00401-KMK Document 9 Filed 07/23/21 Page 1 of 1
                                         U.S. Department of Justice
                MEMO ENDORSED                        United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     July 23, 2021

BY EMAIL AND ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District ofNew York
300 Quarropas Street
White Plains, New York 10601

       Re: United States v. Chaskel Landau, 21 Cr. 401

Dear Judge Karas:

        The above-captioned case was assigned to your Honor on or about June 14, 2021. The
Defendant, through counsel, has expressed his desire to plead guilty to the charges against him in
the Information. The parties intend to schedule a guilty plea in magistrate court for the week of
August 9, 2021. The parties accordingly jointly request that the Court exclude time under
the Speedy Trial Act until August 16, 2021. The ends of justice served by this exclusion of time
outweigh the best interests of the public and the Defendant in a speedy trial because it will permit
the parties to complete their preparations towards a pretrial resolution.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:
                                                      ~
                                                      Qais Ghafary
